             Case 1:20-cv-03274-VM Document 47 Filed 08/10/20 Page 1 of 3


                                                                                  445 Park Avenue, Suite 700
Robert Boller                                                                     New York, NY 10022-8634
Partner                                                                           Tel. (646) 746-2000
(646) 746-2020                                                                    Fax (646) 746-2001
rboller@btlaw.com                                                                 www.btlaw.com

                                                                                  August 10, 2020
VIA ELECTRONIC MAIL AND ELECTRONIC COURT FILING
Rika Khurdayan
Dilendorf Khurdayan PLLC
60 Broad Street, 24th Floor
New York, NY 10004
rk@dilendorf.com
            RE:     KDH Consulting Group, LLC v. Iterative Capital Mgm’t L.P., et al., 20 CV 3274
Dear Ms. Khurdayan:
        As discussed, I write to inform you that Defendants intend to move to dismiss KDH’s First
Amended Verified Complaint (the “Amended Complaint”) (Dkt. 40). The Amended Complaint
presents the same speculative and inconsistent securities fraud allegations presented in the original
Complaint. Many of Plaintiff’s allegations still misread the relevant documents while others
misquote them intentionally. And Plaintiff still ignores that it specifically disclaimed reliance on
many of the “representations” alleged in the Amended Complaint. Rather than correct the flaws
identified in Defendants’ May 20, 2020 letter regarding dismissal of the original Complaint,
Plaintiff has chosen to double down, piling on more of the same types of unsupported allegations.
       I.           THE AMENDED COMPLAINT SHOULD BE DISMISSED
        Plaintiff now appears to be pursuing three theories of liability under Section 10(b) of the
Exchange Act: (a) material omissions in connection with Plaintiff’s purchase of a Partnership
interest, (b) material misrepresentations in connection with that purchase, and (c) fraud in
connection with the wind down of the Partnership, which Plaintiff alleges are actionable under the
“forced sale” doctrine. None of Plaintiff’s theories is availing.
         A.     Plaintiff has not pled a material omission claim. First, the Amended Complaint
generally, and the material omissions argument specifically, are internally inconsistent and self-
contradictory. For example, the Amended Complaint alleges that Defendants secretly believed all
along that cryptocurrency trading was not a viable strategy and instead planned to run the
Partnership as a mining operation, and that they withheld that information from Plaintiff. (Am.
Compl. ¶ 3.) But the Amended Complaint also alleges that Defendants did not focus on mining at
first, and only changed their strategy to increase the mining focus “Upon information and belief,
at some point between April and June 2018….” (Id., ¶ 70.) And, the February 2020 investor letter
that the Amended Complaint cites repeatedly shows that the majority of the Partnership’s assets
were invested in cryptocurrency—not mining equipment—as late as December 31, 2019. (Dkt. 27,
Ex. 7) (showing $2.57 million in cryptocurrency and $2.06 million in mining assets).
        More fundamentally, Plaintiff’s fraudulent omission theory ignores the PPM’s repeated
disclosures that Defendants would engage in mining to generate cryptocurrency “coins”. (See,
e.g., PPM, 3.) The PPM explained that the Partnership would generate a return in three ways: (1)
by trading cryptocurrencies, (2) through “Token Generation Events”, and (3) by mining. (Id.)
       Moreover, the PPM, LPA, and Subscription Agreements all included extensive disclosures
regarding the risks of the Partnership’s strategy. And, although the Amended Complaint dismisses
them as “boilerplate”, the risk disclosures are specific and significant. See PPM at iii, 18, 42 (potential
           Case 1:20-cv-03274-VM Document 47 Filed 08/10/20 Page 2 of 3

R. Khurdayan                                                                             20 CV 3274
August 10, 2020
Page 2
illiquidity); id. at 21–26, 42–43 (redemption and withdrawal terms); LPA § 5.5 (same); PPM at 49–53
(potential conflicts of interest); id. at 1, 3–4, 7, 9 (intent to engage in mining); id. at 34–53 (investment
risks); id. at 4 (manager could adjust strategies as appropriate “depending on conditions and trends in
the market”); Sub. Agm’t, § 1(a) (Plaintiff acknowledges it read the PPM and LPA and understood
“risk factors” and “conflicts of interest”); see also May 5, 2020 Hr’g Tr., 15-16 (this Court
recognizing the explicit and comprehensive disclosures). It is simply false to claim that
Defendants failed to disclose their intention to engage in mining or the risks associated therewith.
        B.       Plaintiff has not pled a misrepresentation claim. Count One again alleges that
the defendants made 16 false statements. (Am. Compl.) ¶¶ 103(a)–(p)). As with the original
Complaint, those allegations fail to support a claim for securities fraud. First, seven of the
alleged misrepresentations (Am. Compl. ¶¶ 115 (d), (k)–(p)) post-date Plaintiff’s January 2018
investment and were therefore not made “in connection with the purchase or sale of a security.”
Abrahamson v. Fleschner, 568 F.2d 862, 868 (2d Cir. 1977) (fraudulent inducement to retain
securities is insufficient to state securities fraud claim). Second, disclaimers in the PPM and
Subscription Agreement bar Plaintiff from relying on the three alleged oral misrepresentations
made in late 2017 or early 2018. (See Am. Compl. ¶¶ 115(a)–(c); Sub. Agm’t, § 3(g)
(disclaiming reliance on “any representations. . . except as set forth in the Private Placement
Memorandum or the Partnership Agreement”); PPM, ii (same); see also Dodds v. Cigna
Securities, Inc., 12 F.3d 346, 351 (2d Cir. 1993) (plaintiff alleging § 10(b) violation could not
rely on allegedly misleading oral statements contradicted by offering materials). These
disclaimers went beyond mere integration clauses to include specific denials of reliance on the
sorts of statements on which Plaintiff rests much of its case. (Sub. Agm’t, § 3(g); PPM, ii.)
Courts consistently reject claims alleging reliance on oral representations where the plaintiff has
previously disclaimed such reliance. See, e.g., Alpha Capital Anstalt v. Schwell Wimpfheimer &
Assocs. LLP, Fed. Sec. L. Rep. P 100071, 2018 WL 1627266, at *15 (S.D.N.Y. Mar. 30, 2018)).
         Third, Plaintiff crops four quotes from the PPM (Am. Compl. ¶¶ 115(e)–(h)), implying
they are false because they do not mention or under-emphasized the use of mining. But any honest
reading of the PPM confirms that it disclosed the importance of mining to the investment strategy.
(See, e.g., PPM at 1, 3.) These excerpts also intentionally misquote the PPM. For example,
paragraph 115(e) purports to quote from the PPM’s discussion of the Partnership’s investment
strategy, but intentionally omits the phrase “(iii) mining operations and equipment.” And
paragraph 115(h) incorrectly quotes the PPM as committing to “only invest up to 30%” of the
Partnership’s assets in mining, but the Court has previously rejected this interpretation of the
PPM’s language. (May 5, 2020 Hr’g Tr., 16.) Fourth, two of the alleged misstatements (Am.
Compl. ¶¶ 115 (i), (j)) merely quote from the PPM without explaining how the statements are false.
See In re Lululemon Sec. Litig., 14 F. Supp. 3d 553, 571 (S.D.N.Y. 2014) (“[P]laintiffs must do
more than simply assert that a statement is false—they must demonstrate with specificity why that
is so.”)(citation omitted).
        C.    Plaintiff cannot rely on the forced sale doctrine. Plaintiff now also attempts to
invoke the “forced sale” doctrine to assert a securities fraud claim in connection with the wind
down-of the Partnership. But the “forced sale” doctrine plainly does not apply here and, even if it
did, the Amended Complaint does not plead the basic elements of a “forced sale” claim.
        The “forced sale” theory of securities fraud applies in the narrow circumstance where (1)
shareholder votes in favor of a corporate transaction are procured by fraud and (2) a plaintiff was
in the minority who voted against the proposed transaction but was forced to participate as a
result of losing the vote. Grace v Rosenstock, 228 F.3d 40, 49 (2d Cir. 2000). In that scenario, a
               Case 1:20-cv-03274-VM Document 47 Filed 08/10/20 Page 3 of 3

R. Khurdayan                                                                     20 CV 3274
August 10, 2020
Page 3
dissenting plaintiff can assert a “forced sale” claim if it can show (a) the majority was deceived
into voting for the transaction and (b) the deception caused plaintiff’s alleged injury. Id.
        The Amended Complaint does not even attempt to plead these elements. Counts I and II
focus exclusively on the fraudulent purchase theories, framing all allegations in the context of
Plaintiff’s decision to invest and remain in the Partnership. Neither Count mentions the the wind
down or the alleged forced sale of Plaintiff’s interest. (See Am. Compl. ¶¶ 113-139.) More
broadly, the Amended Complaint refers to the redemption of Plaintiff’s interest as a “forced
sale”, but does not even mention voting or allege that a vote was required and procured by fraud.
(See id., ¶¶ 99-112.) On the contrary, Plaintiff describes its redemption as a “forced removal” by
Defendants (id., ¶ 110) and explicitly accepts that the disclosures made in advance of the
restructuring were accurate. (See, e.g., id. at ¶ 102 (“These are the disclosures that should have
been provided to Plaintiff when Defendants solicited investment into the Fund Complex…”).) 1
        II.         COUNT II SHOULD BE DISMISSED
        Count II also fails to state a claim for control person liability under Section 20(a) of the
Exchange Act. To state a 20(a) claim, a plaintiff must allege (1) a primary violation by the
controlled entity, (2) defendant’s control of the primary violator, and (3) that defendant was a
culpable participant in the fraud. Alpha Capital Anstalt, 2018 WL 1627266, at *19. As explained
above, Count I fails to state a primary securities fraud claim. But Count II also fails to allege that
the Individual Defendants were culpable in the alleged fraud described in Count I, and in fact does
not mention that alleged fraud at all. Instead, Count II relies on allegations regarding actions taken
by the Individual Defendants in managing the Partnership, including hiring auditors and
participation in audits, monitoring the Partnership’s portfolio, allegedly failing to disclose a change
in the Partnership’s investment strategy, and failing to return Plaintiff’s investment. (Am. Compl.
¶ 129-138.) Even if true, these allegations all post-date Plaintiff’s investment and would not
support a claim for control person liability under Section 20(a).
       III.         ITERATIVE OTC AND ITERATIVE MINING SHOULD BE DROPPED
         Iterative Mining, LLC and Iterative OTC, LLC should also be dismissed because Plaintiff
does not allege any misconduct whatsoever by either entity. The Amended Complaint alleges
vaguely that these entities were successful and “grew” during the relevant period (see Am. Compl.
¶¶ 20, 98), but does not even suggest that Iterative OTC or Iterative Mining made any false
statements to Defendant. This is fatal to any securities fraud claim against them. See Janus Capital
Grp., Inc. v. First Deriv. Traders, 564 U.S. 135, 141 (2011) (primary liability for a misstatement
under Rule 10b-5 attaches only to the statement’s maker). In fact, the Amended Complaint
acknowledges that Iterative OTC was formed contemporaneously with the Partnership’s launch
(id., ¶ 55), and therefore did not exist when Plaintiff was considering its Partnership investment
and could not possibly have made any statement on which Plaintiff relied.
       The myriad infirmities in the Amended Complaint cannot be resolved and require
dismissal. If you decline to do so voluntarily, we will seek such relief from the Court.
                                                                 Respectfully submitted,
                                                                 /s/ Robert J. Boller
                                                                 Robert J. Boller
CC:        Hon. Victor Marrero

1
    As described in Defendants’ May 20, 2020 letter, Plaintiff’s claims are also time-barred.
